Citation Nr: 0305251	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  95-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a chip fracture of the left shoulder.

2.  Entitlement to a compensable evaluation for degenerative 
joint disease of the lumbosacral spine.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from December 1990 to May 
1993.

In August 2000 the Board of Veterans' Appeals (Board) 
remanded the issues of entitlement to compensable evaluations 
for residuals of a chip fracture of the left shoulder and for 
degenerative joint disease of the lumbosacral spine to the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) for additional development.  After 
undertaking the requested development, the RO issued a 
supplemental statement of the case in July 2002 which 
continued to deny the veteran's claims.  The case is again 
before the Board for adjudication.

Other issues

In its August 2000 decision, the Board also denied 
entitlement to service connection for a left knee injury; 
granted an increased disability rating of 10 percent for 
tinnitus prior to June 10, 1999; and denied an increased 
disability rating for tinnitus after June 10, 1999.  Those 
issues have been resolved and will be discussed no further 
herein. 


FINDINGS OF FACT

1.  The veteran's service-connected right residuals of a chip 
fracture of the left shoulder does not involve any functional 
impairment.

2.  The veteran's service-connected degenerative joint 
disease of the lumbosacral spine does not involve any 
functional impairment.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service-
connected disabilities so as to render impractical the 
application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected residuals of a chip fracture of the left shoulder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71, 4.71a, Diagnostic Code 5201 (2002).

2.  The criteria for a compensable evaluation for service-
connected degenerative joint disease of the lumbosacral spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5003 (2002).

3.  The criteria for an increased disability rating on an 
extraschedular basis have not been met with respect to either 
disability.  38 C.F.R. 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking compensable disability evaluations for 
his service-connected left shoulder and low back 
disabilities. 

In the interest of clarity, the Board will initially address 
matters relevant to both of the issues currently being 
decided, including the factual background.  The Board will 
then analyze each of the veteran's claims and render a 
decision.

Generally applicable law and regulation

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.) Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  



(ii.)  Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  Crucially, in January 2003, the Board sent 
the veteran a letter which discussed the requirements of the 
VCAA, including the relative responsibilities of VA and 
claimants with respect to obtaining evidence.  The veteran 
was informed that he was to provide the RO with the names, 
addresses, and approximate dates of treatment for all health 
care providers who may possess additional records relevant to 
the claims currently on appeal.  He was informed that while 
VA would make reasonable efforts to help the veteran obtain 
medical records to support his claim, it was ultimately his 
responsibility to make sure that the records were received by 
VA.

The veteran was also provided with the appropriate law and 
regulations and informed of the kinds of evidence which would 
support his increased rating claims in Supplemental 
Statements of the Case dated in February 1995, June 1999, 
January 2000, and July 2002.  

(iii.) Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are VA 
and private examination and treatment reports on file, 
including the report of a physical examination in January 
2001, which was generated in response to the Board's August 
2000 remand instructions.  These will be reviewed below.   

The Board concludes that all available evidence which is 
pertinent to these claims has been obtained.  Neither the 
veteran nor his representative has pointed to any additional 
information that needs to be added to the VA claim folder.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at a 
personal hearing at the RO in July 1995.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issues on appeal.  

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual background

Because both disabilities here under consideration involve 
the veteran's musculoskeletal system, a common factual 
background will be presented.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records reveal that X-rays in 
November 1992 showed early degenerative changes of the 
lumbosacral spine and a chip fracture of the superior aspect 
of the glenoid fossa of the left shoulder.  Probable 
impingement of the left shoulder and mechanical low back pain 
were noted in January 1993, and he was given a physical 
profile for left shoulder disability.  According to his 
February 1993 discharge medical examination report, he had 
early lumbosacral degenerative joint disease and old left 
glenoid fracture.

VA outpatient records dated from August 1993 to March 1995 do 
not involve complaints or treatment for the disabilities at 
issue.

A May 1994 rating decision granted entitlement to service 
connection for a chip fracture of the left shoulder and for 
degenerative joint disease of the lumbosacral spine; both 
disabilities were assigned noncompensable evaluations 
effective May 20, 1993, the day following service discharge.  
The veteran timely appealed the rating assigned to each 
disability.

The veteran was seen at a private hospital in January 1995 
with complaints of left shoulder and neck pain as the result 
of an automobile accident.  Cervical strain was diagnosed.

The veteran complained on VA examination in February 1995 of 
neck pain.  He was not taking any medications.  On physical 
examination, straight leg raising test was negative.  There 
was no tenderness over the spine.  Motor and sensory testing 
was essentially normal.  The impression was no evidence of 
cervical or lumbosacral radiculopathies.  

Private chiropractic records from January to May 1995 reveal 
that the veteran complained in March 1995 of low back and 
left shoulder pain with radiation; it was noted that the 
veteran had myospasm of the upper trapezius and upper lumbar 
areas.  X-rays of the back in March 1995 revealed rotation 
subluxation at L4 and spina bifida occulta at S1.

The veteran testified at a personal hearing at the RO in July 
1995 that he was seeing a chiropractor for shoulder 
disability, which had been reinjured in an automobile 
accident in January 1995 (hearing transcript page 2); that he 
had shoulder soreness but no real limitation of motion 
(transcript p. 3); and that he had pain in the upper and 
lower back with radiation (transcript p. 4).

As noted elsewhere in this decision, the Board remanded this 
case in August 2000 so that the veteran's disabilities could 
be evaluated by a medical specialist.  See the Board's 
remand, page 12.

Pursuant to the Board's remand instructions, VA evaluations 
of the spine and shoulder were conducted in January 2001.  It 
was noted that the veteran was right handed.  The veteran 
said that he did not have a problem with his left shoulder, 
which did not cause any pain, discomfort, limitation of 
motion or instability.  He complained of occasional periodic 
stiffness over his back with radiating pain to both buttocks 
after he had to lift several patients at work as a nurse.  

On VA examination in January 2001, it was noted that the 
veteran walked well with normal alignment of the back.  His 
back was not tender on palpation.  Motion of the back 
included flexion to 80 degrees, extension to 10 degrees, and 
side bending to 20 degrees to either side; motion of the back 
was without pain, although there was some discomfort on 
bending to the right.  Straight leg raising was negative; 
reflexes were two plus and equal.  Motor power was 5/5, and 
sensation in the lower extremities was normal.  There was 
full range of motion of the left shoulder, both actively and 
passively, without pain or discomfort.  Strength in the left 
shoulder muscle was 5/5, and sensation over the left upper 
extremity was intact.  

The examiner's impressions were mild degenerative disc 
disease, arthritis, over the lumbar area, manifested by X-
rays in 1993; X-rays also showed a chip fracture of the left 
shoulder.  The disabilities did not reveal any weakened 
movement, excess fatigability, or incoordination.  It was 
noted that whenever he has any type of flare-up of his back 
disability, there was no limitation of his functional 
mobility.  Any back symptoms were due to the veteran's 
service-connected degenerative disc disease and arthritis and 
not to his automobile accident.  Back symptoms were 
considered very sporadic and depended on the amount of 
lifting and pulling he had to do with patients at work; 
symptoms only lasted for a short period of time and did not 
affect his ability to work as a nurse. 



1.  Entitlement to a compensable disability rating for 
residuals of a chip fracture of the left shoulder.

Specific schedular criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected left (minor) shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002) 
[limitation of motion of the arm].  As noted above, the 
veteran is right handed.  See 38 C.F.R. § 4.69 (2002).

Under Diagnostic Code 5201, limitation of motion of the minor 
extremity at shoulder level or midway between the side and 
shoulder level warrants a 20 percent evaluation.  Limitation 
of motion of the minor extremity to 25 degrees from the side 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).  

The remaining diagnostic codes pertaining to the shoulder 
involve impairment of the humerus, clavicle or scapula or 
ankylosis of the joint, none of which is present in this 
case.  

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2002).

Analysis

Schedular rating

To warrant a compensable evaluation for the veteran's 
service-connected left shoulder disability, there would need 
to be evidence of limitation of motion of the arm to shoulder 
level under Diagnostic Code 5201.  However, the medical 
evidence on file, especially the January 2001 VA examination 
findings, does not show any significant limitation of motion 
of the left arm.  

The veteran testified at his RO hearing in July 1995 that he 
did not have any real limitation of motion of the left upper 
extremity.  When seen in January 2001, the veteran did not 
have any problem with his left shoulder, and the shoulder did 
not cause any pain, discomfort, limitation of motion, or 
instability.  Consequently, the disability picture for the 
veteran's service-connected left shoulder disability does not 
more nearly approximate the criteria for a compensable 
evaluation.  38 C.F.R. § 4.7 (2002).

DeLuca considerations

Because the disability rating for the veteran's service-
connected left shoulder disability is rated under a code for 
limitation of motion, the Board has reviewed the evidence in 
order to determine whether the veteran's left shoulder could 
be assigned a higher disability rating under 38 C.F.R. 
§§ 4.40 and 4.45.  

It was noted on VA examination in January 2001 that there was 
no pain, limitation of motion, weakened movement, excess 
fatigability, or incoordination of the left shoulder.  There 
is no other evidence of record which supports the assignment 
of additional disability under 38 C.F.R. §§ 4.40 and 4.45.  
Consequently, based on the medical evidence of record, the 
Board finds that the service-connected left shoulder 
disability does not cause additional functional impairment 
warranting an increased evaluation pursuant to 38 C.F.R. 
§§ 4.40 and 4.45.

Fenderson considerations

Since this case involves the appeal of an initially-assigned 
disability rating, Fenderson v. West, 12 Vet. App. 119 (1999) 
applies.  Accordingly, in evaluating the veteran's service-
connected left shoulder disability, the Board is obligated to 
consider the concept of "staging" assigned disability 
ratings, that is awarding separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

In this case, a noncompensable disability rating has been 
assigned since May 20, 1993, which is the day after the 
veteran left the service.  Cf. 38 C.F.R. § 3.400 (2002).

The medical evidence since service involving left shoulder 
symptomatology has been consistent in failing to show any 
significant shoulder disability at any time since the veteran 
left military service.  Because the evidence does not show 
service-connected left shoulder disability to be worse than 
zero percent disabling since service discharge, the rating 
assigned by the RO will not be changed by the Board for any 
period of time since May 20, 1993.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  An increased disability rating 
is therefore not warranted.  The benefit sought on appeal is 
denied.

2.  Entitlement to a compensable disability rating for 
degenerative joint disease of the lumbosacral spine.

Specific schedular criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected low back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  

A 10 percent evaluation is assigned for slight limitation of 
motion of the lumbar spine; a 20 percent rating is assigned 
for moderate limitation of motion; and a 40 percent rating is 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

38 C.F.R. § 4.71a, Diagnostic Code 5003 applies to 
degenerative arthritis and is only applied where the 
limitation of motion is noncompensable under the diagnostic 
code(s) pertinent to the specific joint or joints involved.  
Diagnostic Code 5003  provides that when limitation of motion 
is noncompensable, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  For the purposes of rating disability from 
arthritis, the lumbosacral articulation is considered to be a 
group of minor joints.  See 38 C.F.R. § 4.45(f) (2002).

Analysis

Schedular rating

The factual background has been set forth above.  In short, 
early degenerative changes of the lumbosacral spine were 
diagnosed in service.  There were complaints of pain in 
outpatient records dated in March 1995, and the veteran 
reported experiencing back pain during his hearing in July 
1995.  There appears to be no indication in the record that 
the veteran has received any medical treatment for his back 
after 1995.

When examined by VA in January 2001, the veteran said that 
his only back problems occurred after lifting or pulling a 
patient while at work as a nurse, which caused stiffness and 
radiating pain for a short period.  On physical examination, 
back motion was to 80 degrees of flexion, 10 degrees of 
extension, and 20 degrees of lateral bending, with the 
movements essentially without pain, although there was some 
discomfort on side bending to the right.  There was no 
indication in the record of limitation of back motion due to 
pain.  The examiner noted that the veteran's complaints did 
not affect his functional mobility to do his job.  

Based on the medical evidence of record, a 10 percent 
evaluation is not warranted under Diagnostic Code 5003 
because there is no limitation of motion objectively 
confirmed by swelling, muscle spasm or satisfactory evidence 
of painful motion.  
Symptomatology consistent with the assignment of a 
compensable rating is not demonstrated or approximated.

DeLuca considerations

As to whether the veteran's service-connected low back can be 
assigned an additional disability rating under 38 C.F.R. 
§§ 4.40 and 4.45,  it was noted by the VA examiner in January 
2001 that there was no weakened movement, excess 
fatigability, or incoordination of the low back, and that 
flare-ups did not limit the veteran's functional ability at 
work.  Consequently, based on the medical evidence of record 
the Board finds that the veteran's service-connected low back 
disability does not cause additional functional impairment 
warranting a compensable evaluation pursuant to 38 C.F.R. 
§§ 4.40 and 4.45.

Fenderson considerations

Because Fenderson v. West, 12 Vet. App. 119 (1999) applies to 
this case, the Board has considered whether a separate 
percentage evaluation can be assigned for separate periods 
based on the facts found during the appeal period.  

The medical evidence since service involving the low back 
symptomatology has been consistent in not showing any 
functional impairment.  Because the evidence does not show 
service-connected low back disability to be worse than zero 
percent disabling at any time since the veteran left service, 
staged ratings are not applicable.

Conclusion

In short, a preponderance of the evidence is against the 
veteran's claim.  For the reasons and bases expressed above, 
a disability rating in excess of the currently assigned 
noncompensable rating is not warranted for the veteran's 
service-connected low back disability.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the 
January 2000 Supplemental Statement of the Case, the RO cited 
to 38 C.F.R. § 3.321(b)(1) in its analysis of an issue not 
currently on appeal.  Because the veteran has been given the 
regulations on the assignment of an extraschedular rating 
while the above issues were on appeal, the Board believes 
that it should address the possibility of the assignment of 
an extraschedular rating for those disabilities.     

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected left shoulder 
disability or low back disability presents an unusual or 
exceptional disability picture.  As discussed in detail 
above, neither the service-connected left shoulder disability 
nor the service-connected low back disability involves 
significant symptomatology.  In fact, the medical evidence 
found on VA examination in January 2001 indicates that the 
veteran does not have any problem with his left shoulder and 
that his low back complaints do not significantly affect his 
functional ability, including on the job.  The disability 
picture for the service-connected disabilities is not in any 
way out of the ordinary.  Consequently, the Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards for either disability.  The evidence of 
record does not establish that the veteran's service-
connected left shoulder and low back disabilities cause 
marked interference with employment.  There is also no 
indication that the veteran has been hospitalized for either 
disability at issue.  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for either disability.


ORDER

Entitlement to a compensable evaluation for service-connected 
residuals of a chip fracture of the left shoulder is denied.

Entitlement to a compensable evaluation for service-connected 
degenerative joint disease of the lumbosacral spine is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

